EXHIBIT 99.1 CREDIT AND SECURITY AGREEMENT dated as of August 30, 2010 among INTEGRATED HEALTHCARE HOLDINGS, INC., WMC-SA, INC., WMC-A, INC., CHAPMAN MEDICAL CENTER, INC., COASTAL COMMUNITIES HOSPITAL, INC. and such other Entities may be added as Borrowers to this Agreement from time to time, each as Borrower and collectively as Borrowers and MIDCAP FINANCIAL, LLC, as Administrative Agent and as a Lender and THE ADDITIONAL LENDERS FROM TIME TO TIME PARTY HERETO TABLE OF CONTENTS ARTICLE 1 - DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section 1.2 Accounting Terms and Determinations 26 Section 1.3 Other Definitional and Interpretive Provisions 26 Section 1.4 Time is of the Essence 27 Section 1.5 Riders 27 ARTICLE 2 - LOANS AND LETTERS OF CREDIT 27 Section 2.1 Loans 27 Section 2.2 Interest, Interest Calculations and Certain Fees 30 Section 2.3 Notes 31 Section 2.4 [Reserved] 31 Section 2.5 Letters of Credit and Letter of Credit Fees 31 Section 2.6 General Provisions Regarding Payment; Loan Account 35 Section 2.7 Maximum Interest 35 Section 2.8 Taxes; Capital Adequacy 36 Section 2.9 Appointment of Borrower Representative 38 Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination and Subrogation 39 Section 2.11 Collections and Lockbox Account 41 Section 2.12 Termination; Restriction on Termination 43 ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 44 Section 3.1 Existence and Power 44 Section 3.2 Organization and Governmental Authorization; No Contravention 45 Section 3.3 Binding Effect 45 Section 3.4 Capitalization 45 Section 3.5 Financial Information 45 Section 3.6 Litigation 45 Section 3.7 Ownership of Property 46 Section 3.8 No Default 46 Section 3.9 Labor Matters 46 i Section 3.10 Regulated Entities 46 Section 3.11 Margin Regulations 46 Section 3.12 Compliance With Laws; Anti-Terrorism Laws 46 Section 3.13 Taxes 47 Section 3.14 Compliance with ERISA 47 Section 3.15 Consummation of Operative Documents; Brokers 48 Section 3.16 Related Transactions 48 Section 3.17 Material Contracts 48 Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials 49 Section 3.19 Intellectual Property 49 Section 3.20 Solvency 50 Section 3.21 Full Disclosure 50 Section 3.22 [Reserved] 50 Section 3.23 Subsidiaries 50 Section 3.24 Representations and Warranties Incorporated from Operative Documents 50 ARTICLE 4 - AFFIRMATIVE COVENANTS 50 Section 4.1 Financial Statements and Other Reports 51 Section 4.2 Payment and Performance of Obligations 51 Section 4.3 Maintenance of Existence 52 Section 4.4 Maintenance of Property; Insurance 52 Section 4.5 Compliance with Laws 53 Section 4.6 Inspection of Property, Books and Records 53 Section 4.7 Use of Proceeds 54 Section 4.8 [Reserved] 54 Section 4.9 Notices of Litigation and Defaults 54 Section 4.10 Hazardous Materials; Remediation 54 Section 4.11 Further Assurances 55 Section 4.12 Right of First Refusal 56 Section 4.13 Power of Attorney 57 Section 4.14 Borrowing Base Collateral Administration 57 ii ARTICLE 5 - NEGATIVE COVENANTS 58 Section 5.1 Debt; Contingent Obligations 58 Section 5.2 Liens 58 Section 5.3 Restricted Distributions 58 Section 5.4 Restrictive Agreements 58 Section 5.5 Payments and Modifications of Subordinated Debt 58 Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control 59 Section 5.7 Purchase of Assets, Investments 59 Section 5.8 Transactions with Affiliates 59 Section 5.9 Modification of Organizational Documents 59 Section 5.10 Modification of Certain Agreements 60 Section 5.11 Conduct of Business 60 Section 5.12 Lease Payments 60 Section 5.13 Limitation on Sale and Leaseback Transactions 60 Section 5.14 Deposit Accounts and Securities Accounts 60 Section 5.15 Compliance with Anti-Terrorism Laws 61 ARTICLE 6 - FINANCIAL COVENANTS 61 Section 6.1 Additional Defined Terms 61 Section 6.2 Fixed Charge Coverage Ratio 61 Section 6.3 Evidence of Compliance 61 ARTICLE 7 - CONDITIONS 62 Section 7.1 Conditions to Closing 62 Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter of Credit 62 Section 7.3 Searches 63 Section 7.4 Post Closing Requirements 63 ARTICLE 8 - REGULATORY MATTERS 64 Section 8.1 Additional Defined Terms 64 Section 8.2 Representations and Warranties 66 Section 8.3 Cooperation With Filings 70 Section 8.4 Healthcare Operations 70 iii Section 8.5 Third Party Payor Programs 71 Section 8.6 Cures 72 Section 8.7 Special Lockbox Provisions 72 ARTICLE 9 - SECURITY AGREEMENT 72 Section 9.1 Generally 72 Section 9.2 Representations and Warranties and Covenants Relating to Collateral 73 ARTICLE 10 - EVENTS OF DEFAULT 77 Section 10.1 Events of Default 77 Section 10.2 Acceleration and Suspension or Termination of Revolving Loan Commitment 80 Section 10.3 UCC Remedies 80 Section 10.4 Cash Collateral 82 Section 10.5 Default Rate of Interest 82 Section 10.6 Setoff Rights 83 Section 10.7 Application of Proceeds 83 Section 10.8 Waivers. 84 Section 10.9 Injunctive Relief 86 Section 10.10 Marshalling; Payments Set Aside 86 ARTICLE 11 - AGENT 86 Section 11.1 Appointment and Authorization 86 Section 11.2 Agent and Affiliates 86 Section 11.3 Action by Agent 87 Section 11.4 Consultation with Experts 87 Section 11.5 Liability of Agent 87 Section 11.6 Indemnification 87 Section 11.7 Right to Request and Act on Instructions 88 Section 11.8 Credit Decision 88 Section 11.9 Collateral Matters 88 Section 11.10 Agency for Perfection 89 Section 11.11 Notice of Default 89 Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent. 89 iv Section 11.13 Payment and Sharing of Payment. 90 Section 11.14 Right to Perform, Preserve and Protect 94 Section 11.15 Additional Titled Agents 94 Section 11.16 Amendments and Waivers 94 Section 11.17 Assignments and Participations 95 Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist 98 Section 11.19 Buy-Out Upon Refinancing 99 Section 11.20 Definitions 99 ARTICLE 12 - MISCELLANEOUS Section 12.1 Survival Section 12.2 No Waivers Section 12.3 Notices Section 12.4 Severability Section 12.5 Headings Section 12.6 Confidentiality Section 12.7 Waiver of Consequential and Other Damages Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION Section 12.9 WAIVER OF JURY TRIAL Section 12.10 Publication; Advertisement Section 12.11 Counterparts; Integration Section 12.12 No Strict Construction Section 12.13 Lender Approvals Section 12.14 Expenses; Indemnity Section 12.15 [Reserved] Section 12.16 Reinstatement Section 12.17 Successors and Assigns Section 12.18 USA PATRIOT Act Notification v ANNEXES, EXHIBITS, RIDERS AND SCHEDULES ANNEXES Annex A Commitment Annex EXHIBITS ExhibitA Reserved ExhibitB Compliance Certificate ExhibitC Borrowing Base Certificate ExhibitD
